*418Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about July 30, 2009, which, after a hearing, determined that plaintiff was not entitled to any abatement of rent, unanimously affirmed, without costs.
“An appellate court’s resolution of an issue on a prior appeal constitutes the law of the case and is binding on the Supreme Court, as well as on the appellate court . . . [and] operates to foreclose re-examination of [the] question absent a showing of subsequent evidence or change of law” (J-Mar Serv. Ctr., Inc. v Mahoney, Connor & Hussey, 45 AD3d 809, 809 [2007] [internal quotation marks and citations omitted]; see Martin v City of Cohoes, 37 NY2d 162 [1975]). Accordingly, based upon our prior determination, the motion court properly rejected plaintiff’s claim. Concur — Tom, J.P., Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.